Citation Nr: 1402617	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 25, 2011, and in excess of 40 percent thereafter for service-connected degenerative joint disease (DJD), lumbar spine.

2.  Entitlement to an initial rating compensable rating prior to February 13, 2013, and in excess of 10 percent thereafter for service-connected DJD, right knee.  

3.  Entitlement to an initial rating compensable rating prior to February 13, 2013, and in excess of 10 percent thereafter for service-connected DJD, left knee.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which granted service connection for DJD of the lumbar spine and the right and left knees, each secondary to service-connected bilateral pes planus; and assigned each initial noncompensable ratings, effective August 29, 2005.

By an August 2012 rating decision of the Appeals Management Center (AMC), the Veteran was awarded a 10 percent rating, effective August 29, 2005, and a 40 percent rating, effective August 25, 2011, for DJD of the lumbar spine.  By a May 2013 rating decision of the AMC, the Veteran was awarded separate 10 percent ratings, effective February 13, 2013, for DJD, right and left knee.  As the ratings awarded by the AMC are less than the maximum available ratings, and there remains periods of time during which the increased ratings were not in place, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted in Washington, DC.  A transcript of the hearing is of record.

This case was brought before the Board in July 2011, and again in January 2013, for further development.  The case is once again before the Board for appellate consideration of the issues on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record reflects that the Veteran's claim for a TDIU was denied most recently by a May 2013 rating decision, a decision which is not yet final.  In any event, results of the most recent VA examinations raise the issue of TDIU related to the Veteran's claims for increased ratings for his lumbar spine and bilateral knee disabilities; and the Board has captioned the issues on the title page herein to reflect such. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The most recent VA treatment records associated with the claims file, considering both the physical claims file and Virtual VA, are dated in May 2011.  However, the Board notes that the records in Virtual VA are titled in a manner that reveals that such are the result of a search for records for the "back."  The most recent VA treatment records in paper form are dated in July 2009.  On remand, the Veteran's complete VA treament records dated from July 2009 to the present should be associated with the Veteran's claims file. 

The Board notes that during the course of the appeal, the Veteran has reported that he receives treament from a private provider, including steroid injections for his bilateral knees and physical therapy for his lumbar spine.  At the time of his May 2011 Board hearing, his spouse asserted that he sees his private physician, for his lumbar spine and bilateral knee disabilities, twice each month.  The Veteran submitted private treatment records to include only two instances of treatment, both dated in 2009.  The records are potentially relevant to the Veteran's claims of entitlement to increased ratings for his lumbar spine and bilateral knee disabilities.

In an August 2011 letter, the AMC, subsequent to the Board's July 2011 remand directives, asked the Veteran to authorize VA to obtain his relevant private treatment records.  To date, the Veteran has not responded.  However, as will be discussed below, the Board is remanding the issue of entitlement to a TDIU, and as the case will again be returned to the AMC for further development, the Veteran should be afforded a final opportunity to authorize VA to obtain his relevant private treatment records, or submit such records himself.

In connection with his October 2009 claim for a TDIU, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, naming his most recent employer.  At that time, he asserted that he was unable to work due to his non-service connected heart disability, as well as his service-connected DJD of the lumbar spine.  During the course of the appeal, the Veteran also reported that he missed a number of days from work due to his bilateral knee pain and when at work, he had to sit with his legs up during lunch breaks to relieve his knee pain.  

Review of the records contained in Virtual VA reveals that the RO, in August 2010, requested further information from the named employer and requested that an appropriate party complete and return a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  It does not appear that the employer responded.  On remand, another attempt should be made to obtain a completed VA Form 21-4192.

The examiner, at the time of the February 2013 VA examination, opined that while it was not clear how much the Veteran's back pain would limit his ability to work were it not for his foot and knee pain, such would limit his ability to perform manual labor.  She reported that a sedentary job should pose no problems from the standpoint of his back.  The examiner, when discussing the Veteran's knees, opined that the disability impacted his ability to work, and simply cited that the Veteran had significant pain with rising to stand and with ambulation, with a slow antalgic gait.  The Board finds that the examiner, when discussing the Veteran's knees, did not render a sufficient opinion as to employability.  On remand, the RO/AMC must obtain such an opinion.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Washington, DC, dated from July 2009 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and ask that he complete such in favor of Dr. R.  Inform him that such is the final opportunity to authorize VA to obtain his relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Forward another VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employer, as identified in his October 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file and the Veteran must be properly notified of such. 

4.  Forward the Veteran's claims file to the examiner who conducted the VA examinations of the Veteran's lumbar spine and bilateral knees in February 2013, or an appropriate substitute.  If any examiner determines that additional examination is required, so schedule the Veteran.

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected DJD or the lumbar spine and bilateral knees preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, as well as his service-connected bilateral feet disabilities; but not disabilities that are not service-connected and without regard to his advancing age. 

The examiner must give some indication as to whether employment is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


